Order of disposition, Family Court, New York County (Susan K. Knipps, J.), entered on or about May 4, 2011, which, upon a fact-finding determination that respondent mother neglected the subject child, placed the child in the custody and guardianship of the Commissioner of Social Services until completion of the next scheduled permanency hearing, unanimously affirmed, without costs.
The finding of neglect was supported by a preponderance of the evidence (see Family Ct Act § 1012 [f]; § 1046 [b] [i]). The evidence showed that respondent left her six-year-old son alone in their apartment after midnight for two to three hours, lied to police by telling them that the child was staying with her mother, hit the child with a brush on another occasion, and burned him with a hot cigarette lighter (see e.g. Matter of Shayna R., 57 AD3d 262 [2008]). There exists no basis upon which to disturb the court’s credibility determinations (see Matter of Jared S. [Monet S.], 78 AD3d 536 [2010], lv denied 16 NY3d 705 [2011]).
We have considered respondent’s remaining contentions, including that her due process rights were violated, and find them unavailing. Concur — Tom, J.E, Andrias, DeGrasse, Richter and Román, JJ.